Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 22, 33 & 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (US 4,824,317) in view of Orthman (US 4,065,013).
Schroder discloses a moving apparatus for engagement with a lifting device in order to move an article from a first location to a second location, said moving apparatus comprising:
a body 110 (FIGS. 7-9) having a first end and a second end defining a longitudinal direction therebetween;
one channel member 132 provided on a body, a channel member extending in a longitudinal direction;
a guided channel 154 defined a channel member, a first region of a guided channel proximate a first end of a body being adapted to accept a tine 134 of a lifting device therein;
a retaining assembly 140, 141 movable between an accepting position and an engaged position, a retaining assembly being adapted to secure a body to the tine of the lifting device when in the engaged position.
Schroder does not disclose a hitch member. Orthman discloses a moving apparatus for engagement with a lifting device in order to move an article from a first location to a second location, a moving apparatus comprising: 
one channel member 18 provided on a body, a channel member extending in a longitudinal direction;
a guided channel defined a channel member, a first region of a guided channel proximate a first end of a body being adapted to accept a tine 54 of a lifting device 50 therein;
one hitch 20, 20, 22  provided on the body, a hitch adapted to accept an external hitch coupler 26 on an article 60 to be moved.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schroder to include a hitch, as taught by Orthman, such that three-point mounted equipment which are not usually equipped with transport wheels can be lifted off the ground and carried for transport from one location to another. 
Claim(s) 23, 30 & 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder in view of Orthman and further in view of Cannon (US 8,684,655).
	Schroder discloses a channel member that has a front side and a back side and a guided channel runs parallel to a channel member. Schroder further discloses a  guided channel that has a top wall and a bottom wall that has a first width proximate a front side of a channel member and has a second width proximate a back side of a channel member. Schroder does not disclose a tapered bottom wall such that a second width of a back side is less than a first width of a first side. Cannon discloses a channel member that has tapered wall between a front side 20 and a back side 22 such that a second width less than the first width proximate a back side of a channel member. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schroder to include a tapered bottom wall such that a second width of a back side is less than a first width of a first side, as taught by Cannon, such that when attaching an implement to a tine, e.g. fork, does not slip longitudinally toward a lifting device when in use.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder in view of Orthman and further in view of Burr (US 3,207,085).
	Schroder does not disclose a first pivot arm adapted to extend beyond a tine, wherein when in a first position a first pivot arm is below a tine, and when in a second position a first pivot arm is behind a tine. Burr discloses a first pivot arm 84 adapted to extend beyond a tine, wherein when in a first position a first pivot arm is below a tine, and when in a second position a first pivot arm is behind a tine. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schroder to include  a first pivot arm adapted to extend beyond a tine, wherein when in a first position a first pivot arm is below a tine, and when in a second position a first pivot arm is behind a tine, as taught by Burr, such that forklift trucks which are common place can be used to move fork-attached apparatus which are not as commonplace such as rail yards where switching rail cars is otherwise difficult due to equipment availability.
Claim(s) 32, 38, 39 & 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder in view of Orthman and further in view of Blankenship (US 8,104,783).
	Schroder does not disclose a ball mount, hitch frame or pin. Blankenship discloses-
a ball mount 64, 74 (FIGS. 3, 4);
a hitch frame 10A, 70, wherein a hitch frame houses a hitch receiver 70 configured to accept a ball mount; and
a pin 80 that spans a hitch receiver and is operative to retain a ball mount within a receiver.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schroder to include a ball mount, hitch frame and pin, as taught by Blankenship, such that “an attachment means for easily and securely attaching a trailer to a forklift, so as to provide functionality and ease of maneuverability for” [a towing vehicle and a forklift], is available.
Allowable Subject Matter
Claims 25, 26, 27, 28, 29, 35, 36 & 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY W ADAMS/Primary Examiner, Art Unit 3652